Citation Nr: 1511161	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The March 2010 rating decision adjudicated the claim of service connection for a right ankle disability as though it was a request to reopen a previously denied claim that had become final.  The claim was previously denied in a November 2009 rating decision.  However, within the appeal period new and material evidence in the form of VA treatment records were received in March of 2010.  See 38 C.F.R. § 3.156(b) (2014).  For this reason, the Board will address the issue of entitlement to service connection for a right ankle disability on the merits; however, as noted below, the issue is remanded. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as a claim of service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  The record was held open for 60 days to allow for the Veteran to submit additional evidence.  No additional evidence has been received.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

The Veteran's diagnosed adjustment disorder with mixed emotional features had its onset during active service.
CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, characterized as adjustment disorder with mixed emotional features, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A January 2013 VA examination diagnoses the Veteran with adjustment disorder with mixed emotional features.  The current disability element of service connection is met.

The Veteran's DD 214 indicates that he served in Afghanistan and, in a September 2009 Mental Health Outpatient Initial Evaluation, he stated that he witnessed wounded, dead, and burning bodies while there.  On his separation examination, the Veteran noted anxiety and trouble sleeping since October 2003 (the same month he returned from deployment in Afghanistan), mild memory problems, and that he has trouble remembering things relating to his job and personal life.  Accordingly, the in-service occurrence element of service connection is met.

In January 2013, the Veteran received a VA examination for his original claim of service connection for PTSD.  (As noted above, it has been recharacterized as a claim of service connection for a psychiatric disorder.)  The examiner determined that the Veteran did not suffer from PTSD but he did provide additional diagnoses of adjustment disorder with mixed emotional features and alcohol dependence in remission.  The examiner stated that the symptoms of the disorders could not be separated, and that they included chronic sleep impairment, impaired judgment, disturbances of motivation and mood, depressed mood, anxiety, and difficulty in establishing effective work and social relationships.  He additionally noted that the Veteran has been exposed to legal and marital stressors that have amplified the severity of his symptoms.  The examiner concluded that the Veteran's claimed condition was less likely than not related to service, generally, because of a lack of an in-service stressor.  He did not provide a specific opinion as to the etiology of the other diagnoses.

The evidence of record demonstrates that the Veteran currently suffers from adjustment disorder with mixed emotional features and that some of the Veteran's present symptoms began in service.  The Veteran indicated that he suffered from these symptoms on his separation examination and even noted that his anxiety and sleeplessness began the month he returned from deployment in Afghanistan.  While the January 2013 VA examination does not provide a nexus opinion for this disability, it does indicate that has symptoms were merely amplified, as opposed to caused, by post-service legal and marital stressors.  Resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that his current psychiatric disorder had its onset during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a psychiatric disorder, best characterized as adjustment disorder with mixed emotional features, is warranted.  


ORDER

Service connection for adjustment disorder with mixed emotional features is granted.



REMAND

The Veteran seeks service connection for a right ankle disability.  During the September 2014 Board, the Veteran testified that he injured his right ankle on multiple occasions parachuting in active service.  This testimony is consistent with his DD 214, which indicates that he was awarded a Parachutist Badge.

The evidence of record suggests that the Veteran's claimed right ankle disability may be related to service; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Additionally, the Veteran's service personnel records and any outstanding VA treatment records should be obtained.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right ankle claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide a diagnosis for any current right ankle disability.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ankle disability had its onset during, or is otherwise related to, his active service.

In answering this question, the examiner is to consider and discuss the Veteran's credible statements regarding an in-service right ankle injury as due to parachuting.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


